United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., claiming as widow of T.B., Appellant
and
DEPARTMENT OF JUSTICE, DRUG
ENFORCEMENT ADMINISTRATION,
Springfield, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-446
Issued: September 8, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 23, 20131 appellant filed a timely appeal from a June 25, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.3

1

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days of the last OWCP decision. See
20 C.F.R. § 501.3(f)(2). As OWCP’s merit decision was issued on June 25, 2013, one hundred and eighty days from
June 25, 2013 was December 22, 2013, a Sunday. Thus, the close of the next business day, Monday, December 23,
2013, would render the appeal timely. See id. Since using January 2, 2014, the date the appeal was received by the
Clerk of the Board, would result in the loss of appeal rights, the carriers’ date markings is considered the date of
filing. The carriers’ date markings is December 23, 2013, which renders the appeal timely filed. See 20 C.F.R.
§ 501.3(f)(1).
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the June 25, 2013 OWCP decision and on appeal, appellant
submitted new evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time
it issued its final decision. See 20 C.F.R. § 501.2(c)(1).

ISSUES
The issues are: (1) whether OWCP properly found an overpayment of compensation in
the amount of $167,721.39 for the period August 31, 2008 through March 9, 2013; (2) whether it
properly denied waiver of recovery of the overpayment; and (3) whether OWCP properly
directed recovery of the overpayment by deducting $2,269.89 from appellant’s continuing
compensation payments every four weeks.
On appeal, appellant contends that recovery of the overpayment should be waived as it
would create a financial hardship and be against equity and good conscience because she
detrimentally relied on the additional funds. She further indicated that her financial
circumstances had changed and had affected her ability to repay the overpayment.
FACTUAL HISTORY
The record reveals that appellant’s husband, the employee, died on August 30, 2008 as a
result of being assaulted in the performance of duty as a federal agent on August 28, 2008.4 At
the time of his death, the employee was covered by the Federal Employees Retirement Systems
(FERS).
On October 26, 2008 appellant filed a claim for death benefits (Form CA-5). OWCP
awarded her and her four minor sons death benefits in the amount of $4,817.10 every 28 days. It
paid compensation to appellant and her sons effective August 31, 2008.
On April 1, 2014 OWCP was notified that appellant began to receive Social Security
Administration (SSA) retirement benefits effective August 31, 2008 which were subject to a
FERS offset. The record contains documents showing that OWCP failed to offset these amounts
for the period August 31, 2008 through March 9, 2013 in the total amount of $167,721.39.
In an April 4, 2013 letter, OWCP advised appellant of its preliminary determination that
she received a $167,721.39 overpayment of compensation for the period August 31, 2008
through March 9, 2013 due to OWCP’s failure to conduct a proper FERS offset for SSA benefits
she received. It also made a preliminary determination that she was not at fault in the creation of
the overpayment. OWCP advised appellant that she could submit evidence challenging the fact,
amount or finding of fault and request waiver of the recovery of the overpayment. It informed
her that she could submit additional evidence in writing or at a prerecoupment hearing, but that a
prerecoupment hearing must be requested within 30 days of the date of the written notice of
overpayment. OWCP requested that appellant complete and return an enclosed overpayment
recovery questionnaire (Form OWCP-20) and submit financial documents in support thereof
within 30 days.
On April 27, 2013 appellant requested a telephonic prerecoupment hearing and waiver of
recovery of the overpayment contending that she was not at fault in its creation. She also
contended that she made many life decisions based on her compensation from OWCP, including
a major move from a lower cost of living to a higher cost of living. Appellant also made choices
to seek treatment for several medical conditions, which included flights, hotel rooms and rental
4

OWCP File No. xxxxxx955.

2

cars for her and her four sons. She indicated that she spent and committed funds in ways she
otherwise would not have done, if not for her compensation from OWCP.
In a completed overpayment recovery questionnaire (Form OWCP-20) received on
May 29, 2013, appellant reported monthly income of $4,420.00 in SSA benefits. She also
reported approximately $5,100.00 in monthly household expenses and $1,497.70 in monthly
debts. Appellant reported the following assets: $60.00 cash on hand, $128,056.31 in a checking
account, $252,263.54 in a second checking account, $144,566.20 in a third checking account,
$533,485.90 in a fourth checking account, $33,316.46 in a savings account, $154,606.41 in a
second savings account, a total of $435,343.90 in two certificates of deposit and $188,552.90 in
an Individual Retirement Account (IRA), totaling $1,870,251.62. She submitted a number of
financial documents supporting these figures.
A telephonic prerecoupment hearing was held on May 30, 2013. Appellant stated that
she had rheumatoid arthritis, diagnosed in 2005, and obtained infusions every six weeks for
treatment. She also had lung problems, weight loss and a mass in her cervix. Appellant’s
children had asthma. She noted that this was why her medical bills were approximately
$2,225.00 per month. Appellant indicated that she made medical care decisions with the funds
she thought she had available from OWCP, which led her to seek treatment from Johns Hopkins
Hospital where she underwent surgery in 2012. She had to hire help with the kids and fly them
and her sister to the hospital for a period of time. Appellant moved to Tampa in 2010 to be
closer to her family (her father and his wife) so that she could have a support system. She had
problems with home rentals there because the children had asthma and could not live in places
they rented. Appellant lost a total of $8,000.00 because the landlords did not want to refund her
money when she had to move from one residence to another. She moved to Naples, Florida in
January 2012. They continued to lease in Naples and kept furniture and household goods in a
storage facility which cost $1,000.00 per month. Appellant argued that had she known that she
was not entitled to the overpaid amount she may not have obtained out-of-state treatment or
moved to Florida. OWCP explained to her that the maximum resource base was $10,880.00.5
Appellant and her four children received $4,424.00 every month from SSA benefits (based on 5
individual payments of $884.80) and $2,269.89 (net) in death benefits from OWCP every 28
days, which equated $2,459.05 per month,6 giving her a monthly income of $6,883.05. OWCP
found that her monthly expenses and liabilities totaled $10,620.96, exceeding her income by
$3,737.91. However, it noted that appellant’s assets far exceeded her $10,880.00 resource base.
In a June 13, 2013 narrative statement, appellant reiterated her argument that the
overpayment of compensation should be waived due to her detrimental reliance in her decisions
to stop working and move to Florida, as well as her financial hardship due to future college
expenses for her children, which she estimated at one million dollars. She submitted additional
financial documentation in support of her claim.
By decision dated June 25, 2013, OWCP finalized the overpayment and appellant was
found without fault in the creation of the overpayment. It found that appellant had monthly
5

$8,000 (appellant and one son) + $960 multiplied by 3 (her other sons) = $10,880.00. See Federal (FECA)
Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter 6.200.6.a(1)(b) (June 2009).
6

$2,269.89 x 13 payments/12 months = $2,459.05.

3

income of $6,883.05 and expenses of $10,620.96 which established that her monthly expenses
exceeded her monthly income. However, OWCP denied waiver of recovery of the overpayment
on the basis that appellant had over $1,000,000.00 in assets, which exceeded her $10,880.00
resource base. It directed recovery of the overpayment by deducting $2,269.89 from appellant’s
continuing compensation payments every four weeks. OWCP considered appellant’s financial
circumstances in reaching this determination.
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.7
Section 8116(d) of FECA requires that compensation benefits be reduced by the portion
of SSA benefits based on age or death that are attributable to federal service and that, if an
employee receives SSA benefits based on federal service, his or her compensation benefits shall
be reduced by the amount of SSA benefits.8
OWCP procedures provide that, while SSA benefits are payable concurrently with FECA
benefits, the following restrictions apply: in disability cases, FECA benefits will be reduced by
SSA benefits paid on the basis of age and attributable to the employee’s federal service.9 The
offset of FECA benefits by SSA benefits attributable to employment under FERS is calculated as
follows: where a claimant has received SSA benefits, OWCP will obtain information from SSA
on the amount of the claimant’s benefits beginning with the date of eligibility to FECA benefits.
SSA will provide the actual amount of SSA benefits received by the claimant/beneficiary. SSA
will also provide a hypothetical SSA benefit computed without the FERS covered earnings.
OWCP will then deduct the hypothetical benefit from the actual benefit to determine the amount
of benefits which are attributable to federal service and that amount will be deducted from FECA
benefits to obtain the amount of compensation payable.10
ANALYSIS -- ISSUE 1
Appellant received FECA wage-loss compensation effective August 31, 2008 and
received SSA benefits for the period August 31, 2008 through March 9, 2013. The portion of the
SSA benefits her husband earned as a federal employee as part of his FERS retirement package,
and the receipt of benefits under FECA and federal retirement benefits concurrently is a
prohibited dual benefit.11 The SSA notified OWCP of the applicable SSA rates for appellant and
7

5 U.S.C. § 8102(a).

8

Id. at § 8116(d). See G.B., Docket No. 11-1568 (issued February 15, 2012); see also Janet K. George (Angelos
George), 54 ECAB 201 (2002).
9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Dual Benefits, Chapter 2.1000.11 (February 1995); see
R.C., Docket No. 09-2131 (issued April 2, 2010).
10

FECA Bulletin No. 97-9 (issued February 3, 1997).

11

See supra notes 7 to 9. See also L.B., Docket No. 12-1202 (issued February 6, 2013); D.P., Docket No. 09-64
(issued August 10, 2009).

4

their effective dates. Based on these rates, OWCP determined the prohibited dual benefit
appellant received from August 31, 2008 to March 9, 2013 created an overpayment of
compensation in the amount of $167,721.39.
The Board has reviewed OWCP’s calculations of the dual benefits appellant received for
the period August 31, 2008 through March 9, 2013 and concludes that it properly determined
that she received dual benefits totaling $167,721.39 for this period. Thus, an overpayment of
compensation was created in that amount.
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an overpayment in compensation shall be recovered
by OWCP unless incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of FECA or would be against equity and
good conscience.12 Waiver of an overpayment is not permitted unless the claimant is without
fault in creating the overpayment.13
Recovery of an overpayment will defeat the purpose of FECA if such recovery would
cause hardship to a currently or formerly entitled beneficiary because: (a) the beneficiary from
whom OWCP seeks recovery needs substantially all of his or her current income (including
compensation benefits) to meet current ordinary and necessary living expenses; and (b) the
beneficiary’s assets do not exceed a specified amount as determined by OWCP from data
furnished by the Bureau of Labor Statistics.14 A higher amount is specified for a beneficiary
with one or more dependents.15 An individual’s liquid assets include but are not limited to cash,
the value of stocks, bonds, savings accounts, mutual funds and certificates of deposit.16
Nonliquid assets include but are not limited to the fair market value of an owner’s equity in
property such as a camper, boat, second home and furnishings/supplies, vehicles, jewelry and
artwork.17
Recovery of an overpayment is considered to be against equity and good conscience
when any individual who received an overpayment would experience severe financial hardship
12

5 U.S.C. § 8129.

13

See Steven R. Cofrancesco, 57 ECAB 662 (2006).

14

20 C.F.R. § 10.436. An individual is deemed to need substantially all of his or her monthly income to meet
current and ordinary living expenses if monthly income does not exceed monthly expenses by more than $50.00.
See Desiderio Martinez, 55 ECAB 245 (2004). OWCP procedures provide that assets must not exceed a resource
base of $4,800.00 for an individual or $8,000.00 for an individual with a spouse or dependent plus $960.00 for each
additional dependent. Federal (FECA) Procedure Manual, supra note 5 at Chapter 6.200.6.a (June 2009).
15

Id.

16

Federal (FECA) Procedure Manual, id. at Chapter 6.200.6.a(4)(a) (June 2009). See S.S., Docket No. 12-1302
(issued February 22, 2013).
17

Id. at Chapter 6.200.6.a(4)(b) (June 2009). Assets do not include the value of household furnishings (primary
residence), wearing apparel, one or two vehicles, family burial plot or prepaid burial contract, a home which the
person maintains as the principal family domicile, or income-producing property, if the income from such property
has been included in comparing income and expense. See id.

5

in attempting to repay the debt.18 Recovery of an overpayment is also considered to be against
equity and good conscience when any individual, in reliance on such payments or on notice that
such payments would be made, gives up a valuable right or changes his or her position for the
worse.19 To establish that a valuable right has been relinquished, it must be shown that the right
was in fact valuable, that it cannot be regained and that the action was based chiefly or solely in
reliance on the payments or on the notice of payment.20 An individual must show that he or she
made a decision he or she otherwise would not have made in reliance on the overpaid amount
and that this decision resulted in a loss.21
The individual who received the overpayment is responsible for providing information
about income, expenses and assets as specified by OWCP. This information is needed to
determine whether or not recovery of an overpayment would defeat the purpose of FECA or be
against equity and good conscience. This information will also be used to determine the
repayment schedule, if necessary.22
ANALYSIS -- ISSUE 2
Appellant was not at fault in creating the overpayment of compensation. OWCP found
that she was not and could not have been aware that the payments she received were incorrect.
This does not mean, however, that appellant may keep money that does not belong to her.
Repayment will still be required unless: (1) adjustment or recovery of the overpayment would
defeat the purpose of FECA; or (2) adjustment or recovery of the overpayment would be against
equity and good conscience.
In determining that appellant was not entitled to waiver of recovery of the overpayment,
OWCP reviewed appellant’s income, expenses and assets as listed in her overpayment recovery
questionnaire (Form OWCP-20) received on May 29, 2013. Appellant had monthly income of
$6,883.05 and monthly expenses of $10,620.96. She reported over $1,000,000.000 in assets,
including four checking accounts, two savings accounts, two certificates of deposit and an IRA.
Although appellant’s monthly expenses exceed her monthly income by $3,737.91, the Board
finds that she is not entitled to waiver as her assets far exceed her $10,880.00 resource base.
On appeal, appellant contends that recovery of the overpayment should be waived as it
would create a financial hardship and be against equity and good conscience because she
detrimentally relied on the additional funds. She argued that she made decisions to stop
working, obtain out-of-state medical treatment and move to Florida based on her income during
the period she was overpaid. That would support her reliance on the receipt of compensation
benefits in general, but it does not support her reliance on the overpaid amount, which is the
relevant inquiry.
18

20 C.F.R. § 10.437(a).

19

Id. at § 10.437(b).

20

Id.

21

Id. at § 10.437(b)(2); see Wayne G. Rogers, 54 ECAB 482 (2003); L.B., supra note 11.

22

Id. at § 10.438(a); Ralph P. Beachum, Sr., 55 ECAB 442 (2004).

6

In O.G.,23 the claimant received an overpayment of compensation and argued detrimental
reliance indicating that once OWCP informed him how much compensation he would receive
weekly, he immediately decided that he could let his two daughters continue to attend their
colleges. His assets exceeded $200,000.00, including a second, nonincome-producing property
and a boat. The Board found that, although the employee showed that the amount he was
overpaid caused him to make a decision to his own detriment, he failed to show that he would
not have made that decision if OWCP had informed him of the compensation to which he was
correctly entitled. In other words, he did not establish that the $83.06 error in his weekly pay
rate made all the difference and that if he had instead received compensation benefits at the
correct and slightly reduced pay rate it would not have been possible for his daughters to remain
at their respective universities.
In contrast, OWCP procedures provide that if a widow entered her daughter in college
because the difference in monthly benefits between her entitlement to a Civil Service death
annuity and her entitlement to a FECA death annuity made this possible and it was subsequently
discovered that all FECA benefits were paid in error, she would have had no other funds from
which to pay her daughter’s tuition. The widow would qualify for waiver of recovery of the
overpayment of compensation under the principle of detrimental reliance as she was in a worse
position financially than if she and her daughter had never been entitled to FECA benefits
because she entered her daughter in college and incurred a financial obligation in spending the
benefits.24
To establish detrimental reliance, she must show that the amount she was overpaid
caused her to make a decision, to her detriment, that she would not have otherwise made. The
record establishes that appellant has over $1,000,000.00 in liquid assets. She did not show that
OWCP’s failure to conduct a proper FERS offset for SSA benefits she received for the period
August 31, 2008 through March 9, 2013 made all the difference and that, if she had instead
received compensation benefits at the correct rate, it would not have been possible for her to stop
working, obtain out-of-state medical treatment or move to Florida. In her June 13, 2013
narrative statement, appellant argued that she would suffer financial hardship due to future
college expenses for her children. The Board has held that there is no provision for conjecture
concerning future income.25
Appellant does not qualify for waiver of recovery of the overpayment under the principle
of detrimental reliance because she submitted no evidence to establish that she gave up a
valuable right or changed her position for the worse in reliance on the prohibited payments. She
has not shown that, if required to repay the overpayment, she would be in a worse position after
repayment than if she had never received the overpayment at all.26 As appellant failed to
23

Docket No. 11-1112 (issued January 20, 2012).

24

See Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Waiver of Recovery, Chapter 6.200.6.b(3)
(June 2009), Example 3.
25

See D.L., Docket No. 07-2016 (issued April 21, 2008).

26

On appeal, appellant further indicated that her financial circumstances had changed and had affected her ability
to repay the overpayment. The Board, however, is precluded from reviewing evidence which was not before OWCP
at the time it issued its final decision. See supra note 3.

7

establish that recovery of the overpayment in compensation would defeat the purpose of FECA
or be against equity and good conscience, the Board finds that OWCP did not abuse its discretion
in denying waiver of recovery.27
LEGAL PRECEDENT -- ISSUE 3
The amount of adjustment of continuing compensation to recover an overpayment lies
within OWCP’s discretion. The analysis that determines the amount of adjustment is
substantially the same as that used to determine waiver.28 With regard to the amount withheld
from appellant’s continuing compensation payments to recover the amount of the overpayment,
section 10.441(a) of OWCP’s regulations provide that when an overpayment has been made to
an individual who is entitled to further payments, the individual shall refund to OWCP the
amount of the overpayment as soon as the error is discovered or his or her attention is called to
the same.29 If no refund is made, OWCP shall decrease later payments of compensation, taking
into account the probable extent of future payments, the rate of compensation, the financial
circumstances of the individual and any other relevant factors so as to minimize any hardship.30
ANALYSIS -- ISSUE 3
OWCP found that appellant could repay the overpayment by deducting $2,269.89 from
her continuing compensation payments every four weeks. It took into consideration the financial
information submitted by appellant, as well as the factors set forth in section 10.441(a), and
found that this method of recovery would minimize any resulting hardship on appellant. OWCP
considered the amount of appellant’s assets and determined that her more than $1,000,000.00 in
assets far exceeded her $10,880.00 resource base. Therefore, the Board finds that OWCP
properly required repayment of the overpayment by deducting $2,269.89 from appellant’s
continuing compensation payments every four weeks.
CONCLUSION
The Board finds that OWCP properly found an overpayment of compensation in the
amount of $167,721.39 for the period August 31, 2008 through March 9, 2013. The Board
further finds that it properly denied waiver of recovery of the overpayment. The Board also
finds that OWCP properly directed recovery of the overpayment by deducting $2,269.89 from
appellant’s continuing compensation payments every four weeks.

27

Federal (FECA) Procedure Manual, supra note 24 at Chapter 6.200.6.b (June 2009); L.B., supra note 11.

28

See Howard R. Nahikian, 53 ECAB 406 (2002).

29

20 C.F.R. § 10.441(a). See Donald R. Schueler, 39 ECAB 1056, 1062 (1988).

30

Id.

8

ORDER
IT IS HEREBY ORDERED THAT the June 25, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 8, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

9

